                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                           Case No. 19-cv-358-pp

ESTATE OF GERTRUDE MOSLEY,
and MELIVIN L. MOSELY

                   Defendants.


     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
                           (DKT. NO. 9)


       On March 11, 2019, the plaintiff filed a motion for default judgement

under Rule 55 of the Federal Rules of Civil Procedure. Dkt. No. 9. Neither

defendant has responded to the motion.

I.     Standard of Review for Motion for Default Judgment

       Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment.

       A party first must seek an entry of default based on the opposing party’s

failure to plead. Fed. R. Civ. P. 55(a). Here, the plaintiff requested the entry of

default on August 11, 2017, dkt. no. 27, and the clerk of court entered default

on August 14, 2017.

       After the entry of default, a plaintiff may move for default judgment

under Rule 55(b). When considering a motion for default judgment, the court

takes as true the factual allegations in the complaint. Black v. Lane, 22 F.3d

1395, 1399 (7th Cir. 1994).



                                          1
II.    Service of the Complaint

       In support of the motion for entry of default, the plaintiff provided an

affidavit from plaintiff’s counsel, attesting that Gertrude Mosley passed away

on April 29, 2016. Dkt. No. 6 at ¶4. On April 9, 2019, Michael T. Schoendorf

executed and returned the waiver of service of summons form in his capacity

as Special Administrator for the Estate of Gertrude Mosley. Dkt. No. 2. The

executed waiver of service indicated that Schoendorf understood that if he did

not answer or otherwise respond to the complaint within sixty days of April 1,

2019, judgment could be entered against the estate. Id. The estate did not file

an answer within sixty days. The plaintiff also filed a process receipt and

return, indicating that the U.S. Marshals Service personally served defendant

Melvin Mosley in the upstairs lobby of the USMS on May 24, 2019 at 9:30 a.m.

Dkt. No. 4. More than twenty-one days has passed since the Marshals served

defendant Mosley and he has not answered or otherwise responded. Both

defendants are in default and the clerk of court properly entered default on

June 20, 2019.

III.   Factual Allegations

       Because the defendants are in default, the court takes the allegations in

the complaint as true for purposes of establishing liability. The court has

jurisdiction because the plaintiff filed this case under 28 U.S.C. §1345, which

provides that district courts have original jurisdiction over civil actions brought

by the United States or any agency authorized to sue under an act of Congress.

Dkt. No. 1 at ¶1.

       The plaintiff seeks to foreclose on a reverse mortgage between Gertrude

Mosley and the Department of Housing & Urban Development. Id. at ¶2.

Payment of the debt on a reverse mortgage is made by the sale of the premises.


                                         2
Id. The complaint alleges that Gertrude Mosely executed a promissory note

dated October 3, 1997, which was delivered to Unity Mortgage Corp. Id. at ¶3,

Ex. A. Financial Freedom Senior Funding Corporation, as assignee of the note,

prepared an Affidavit of Lost Note stating the note is lost. Id. The interest rate

on the note was believed to be 3.62%. Id. at ¶4. To secure the note, Gertrude

Mosley executed and delivered an Adjustable Rate Home Equity Conversion

Mortgage filed October 27, 1997, to Unity Mortgage Corp., its successors and

assigns. Id. at ¶5, Ex. B.

      On November 1, 2000, Unity Mortgage Corp. assigned its interest in the

note and mortgage to Financial Freedom Senior Funding Corp. Id. at ¶6, Ex. C.

On April 10, 2009, Financial Freedom Senior Funding Corporation assigned

Gertrude Mosley’s note and mortgage to the Secretary of Housing and Urban

Development. Id. at ¶7, Ex. D. To secure the reverse mortgage, Gertrude Mosley

executed and delivered to the Secretary of HUD a second Adjustable Rate Home

Equity Conversion Mortgage dated October 3, 1997. Id. at ¶8, Ex. E.

      Gertrude Mosely died on April 29, 2016. Id. at ¶9, Ex. F. No action has

been filed to probate the Estate of Gertrude Mosley. Id. at ¶10. Under the terms

of the notes and mortgages, default (as to the mortgage obligation) occurred at

death. Id. at ¶11. The plaintiff demanded full and immediate payment. Id. The

Estate of Gertrude Mosley owes the plaintiff a balance of $59,894.28 as of

September 21, 2018. Id. at ¶12, Ex. G.

      The plaintiff made the following payments as permitted by the provisions

of the mortgages that have become part of the mortgage indebtedness: service

fee $5,199.46, and MIP (insurance) $3,430.89. Id. at ¶13. The other defendants

have an interest in the mortgaged premises but such interests are junior and

subordinate to the plaintiff’s interest. Id.


                                          3
      Taking these facts as true, the court finds that the plaintiff has stated a

prima facie case entitling it to the entry of default judgment.

IV.   Judgment Due

      As of September 21, 2018, the estate owes the plaintiff a total of

$59,894.28. This includes a principal balance of $28,284.69, payments made

by the plaintiff for lis pendens fees ($30), special probate administrator ($300),

probate filing fee ($20) and interest (which continues to accrue on the note at

$6.76 per day). Dkt. No. 9-1 at 2. The court finds that the plaintiff is entitled to

the entry of a judgment authorizing the sale of the mortgaged premises and

foreclosing the defendants from all rights and equity of redemption in the

property.

V.    Conclusion

      The court GRANTS the plaintiff’s motion for default judgment. Dkt. No.

9.

      The court will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 23rd day of July, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         4
